841 S.W.2d 856 (1992)
Kenneth L. RANKIN, Petitioner,
v.
ATWOOD VACUUM MACHINE CO., Respondent.
No. D-2673.
Supreme Court of Texas.
December 2, 1992.
W. Douglas Matthews, Timothy F. Lee, Roger Rider, Susan Brownlee, for petitioner.
B. Stephen Rice, Rudy Cano, Susan (Stevenson) Crowley, Houston, for respondent.
PER CURIAM.
Kenneth Rankin sued Atwood Vacuum Machine Co. for negligence, failure to warn and DTPA violations relating to the design, manufacturing, and marketing of a trailer hitch which opened on the highway, resulting in a traffic accident. The trial court rendered judgment on the jury verdict for Atwood Vacuum that Rankin take nothing. The court of appeals affirmed the judgment of the trial court. 831 S.W.2d 463.
We express no opinion on the issues therein and deny the application. In so doing, however, we should not be taken as approving or disapproving any part of the court of appeals' opinion.